
	
		II
		112th CONGRESS
		1st Session
		S. 430
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Levin (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the naturalization requirements related to
		  physical presence in the United States for alien translators granted special
		  immigrant status, and for other purposes.
	
	
		1.Modification of physical
			 presence requirements for aliens serving as translatorsSection 1059(e)(1) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note)
			 is amended to read as follows:
			
				(1)In
				general
					(A)Continuous
				residenceAn absence from the United States described in
				paragraph (2) shall not be considered to break any period for which continuous
				residence in the United States is required for naturalization under title III
				of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.).
					(B)Physical
				presenceIn the case of a lawful permanent resident, for an
				absence from the United States described in paragraph (2), the time spent
				outside of the United States in the capacity described in paragraph (2) shall
				be counted towards the accumulation of the required physical presence in the
				United
				States.
					.
		2.Effective
			 dateThe amendment made by
			 section 1 shall take effect as if included in the amendment made by section
			 1(c)(2) of the Act entitled An Act to increase the number of Iraqi and
			 Afghani translators and interpreters who may be admitted to the United States
			 as special immigrants, and for other purposes, approved June 15, 2007
			 (Public Law 110–36; 121 Stat. 227).
		
